DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-7, 9, 11-16 are allowed. 
	Renumbered as claims 1-14 of pending claims 1-7, 9, 11-16.
	The present invention is directed to controlling of a network interface via a USB-connected LAN adapter. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus having a plurality of external ports which allow network adapters to be connected, the information processing apparatus comprising: 
one or more processors; and 
one or more memories configured to store instructions executable by the one or more processors to cause the information processing apparatus to:
control to notify a user of information regarding connection statuses of the network adapters, in a case where a number of the network adapters connected to the information processing apparatus via the external ports exceeds a predetermined upper limit and an operation mode of using network adapters connected to the external ports is set as an operation mode of the information processing apparatus; and
control to notify the user of information regarding the connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports and an operation mode Page 2 of 16Application No. 16/592,127Attorney Docket No. 10199033US01 (1880-1688)of using the network adapters connected to the external ports is set as the operation mode of the information processing apparatus, 
wherein the network adapter to be connected is a network adapter for providing a network communication using an Internet Protocol (IP) address.
The closest prior art, Tauscher et al. (US 2010/0235655 A1) in view of Amarendra et al (US 2019/0354329 A1) fails to anticipated or render obvious at least underlined limitations.
	Tauscher et al. (US 2010/0235655 A1) discloses interfacing of peripherals to data processing systems and more particularly to serial interfacing of peripherals having different levels of functionality.
	Amarendra et al (US 2019/0354329 A1) discloses a network detection unit may discover available network interfaces associated with a client device upon detecting a printer network interface on which a print job is being received is down, a communication unit may send a link status notification to the client device via the available network interfaces associated with the client device, and a network switching unit may resume the print job using an alternate printer network interface that is accessible by the client device based on the link status notification.
	However, Tauscher et al. (US 2010/0235655 A1) in view of Amarendra et al (US 2019/0354329 A1) do not disclose “control to notify the user of information regarding the connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports and an operation mode Page 2 of 16Application No. 16/592,127Attorney Docket No. 10199033US01 (1880-1688)of using the network adapters connected to the external ports is set as 
 	Independent claims 11 and 12 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 11 and 12 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-7, 9, 13-16, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672